Title: To Alexander Hamilton from Pierre Charles L’Enfant, 6 July 1798
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander


philadelphia July 6. 1798
Dr Sir
Perceiving from your letter of the 3d instant that there must have been some misconception of misrepresentation of what you mentioned, respecting me, to M. Soderestrom, and your explanation upon the whole shewing there was nothing contained in your conversation with that gentleman to Injure me nor that could impeach my Integrity or honor—I here testify this to be satisfactory.
only as you remark those Impressions mentioned were not Spoken as your own. I had wished and must repeat the request for information in what quarter these first Existed—for although such impressions Should not impeach my honor—Still you Intimate as likely it will interfere with my prospect of employement under Government and this, you will admit, leave it as important for me to trace out who are the persons whose cavils and machinations So Injuriously influence against me. To those who observed to be a great Intimacy between me and Some diplomatique agents of france in this Country and that such as to have Existed a jalousie of my way of thinking—I could Said I believe those agents themselves would be much surprised at hearing the charge—but I would only ask—if opinions of my good wish to france are reasons Conclusive of a deffection of my attachement to the United States ranking as I do amongst the first who have fought and bled for the attainment of American liberty and Independence and having never been behind since when occasions offered to Render myself usfull to the United States I truely had not imagined possible my principle would be at this time mistrusted—and that upon the insidious surmisses of malice and Jalousie I thus Should be left out of a merited prefferement without a near anquiry being of the circumstances that may have give room for Injurious Sugestions.
Should you not wish to give the Intelligence I want for an Investigation heighly Interesting to me, I Shall at least hope—from what you assure me that you have uniformly desired and Endeavoured to serve me in that you will not rest then, but will endeavour a new and by Every means in your power Exert to procure a redress of the wrong done.
I have the honor to be   Dr Sir.   your obedient Humb servant
P. charles L Enfant
Coll. A. Amilton
